image11.jpg [image11.jpg]


EXHIBIT 10.2












Elanco Animal Health Incorporated
Performance-Based Award Agreement


This Performance-Based Award has been granted on _________ __, 2020 (“Grant
Date”), by Elanco Animal Health Incorporated, an Indiana corporation (“Elanco”
or the “Company”), to the Eligible Individual who has received this
Performance-Based Award Agreement (the “Grantee”).




Number of Shares:  Log into UBS account at
           http://equity.elancodirect.com


Grantee:




Performance Period: January 1, 2020- December 31, 2021
        
 




--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  






Table of Contents



Section 1.
Grant of Performance-Based Award
3Section 2.
Vesting
3Section 3.
Adjustments for Certain Employment Status Changes
4Section 4.
Change in Control
6Section 5.
Settlement
7Section 6.
Rights of the Grantee
8Section 7.
Prohibition Against Transfer
8Section 8.
Responsibility for Taxes
8Section 9.
Section 409A Compliance
10Section 10.
Nature of Grant
10Section 11.
Data Privacy
12Section 12.
Additional Terms and Conditions
14Section 13.
Miscellaneous Provisions
14Section 14.
Governing Law and Venue
16Section 15.
Award Subject to Acknowledgment of Acceptance
16Appendix17


Page 2



--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Section 1.  Grant of Performance-Based Award


Elanco, an Indiana corporation (“Elanco” or the “Company”), has granted to the
Eligible Individual who has received this Performance-Based Award Agreement (the
“Grantee”) an award of performance-based restricted stock units (the
“Performance-Based Award” or the “Award”). The number of shares of Elanco Common
Stock (the “Shares”) (as set forth on the first page of this document)
underlying the Award will vest based on the attainment of the Company's
performance conditions, in whole or in part, for the Performance Period and the
other vesting conditions set forth below under Section 2. The Grantee may view
the number of Shares underlying the Award by logging on to the UBS Financial
Services Inc. website at http://equity.elancodirect.com.

The Award is made pursuant to and subject to the terms and conditions set forth
in the 2018 Elanco Stock Plan (the “Plan”) and to the terms and conditions set
forth in this Performance-Based Award Agreement, including any appendices,
exhibits and addenda hereto (the “Award Agreement”). Unless otherwise stated in
the Plan where the terms in this Award Agreement may govern in the event of any
conflict between the terms of the Plan and this Award Agreement, in the event of
any such conflict, the terms of the Plan shall otherwise govern.


Any capitalized terms used but not defined in this Award Agreement shall have
the meanings set forth in the Plan.
Section 2.  Vesting
a.The Award shall vest at the close of business in Greenfield, Indiana, U.S.A.
on the last day of the Performance Period with respect to the Shares that become
eligible to vest based on the attainment of the performance conditions set forth
on page 1 of this Award Agreement, provided the Grantee continues in Service
through the last day of the Performance Period;
i. As soon as reasonably practicable following the end of the Performance
Period, the Committee shall determine the number of Shares eligible to vest
based on the Company's net income ("Net Income") ascertained from the Company's
audited consolidated financial statements for each fiscal year in the
Performance Period in accordance with accounting principles currently applicable
in the United States (“US GAAP”), adjusted to the extent deemed appropriate by
the Committee as set forth in Section 2(c) below for the Performance Period, the
corresponding payout multiple and the number of Shares subject to this Award.
ii. The Net Income for the Performance Period shall be ascertained from the
Company's audited consolidated financial statements for each fiscal year of the
Performance Period in accordance with U.S.
Page 3

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


GAAP each year, adjusted to the extent deemed appropriate by the Committee as
set forth in Section 2(c) below.
iii. The payout multiple corresponding to the Net Income (as shown on page 1 of
this document) for each fiscal year shall then be applied to the number of
Shares subject to this Award.
iv. The number of Shares eligible to vest with respect to this Award will be the
number of Shares resulting from the calculation described in subsections (ii)
and (iii) above.
b.In the event the Grantee’s Service is terminated prior to the last day of the
Performance Period for any reason or in any circumstance other than a Qualifying
Termination (as described below), the Award shall be forfeited. Further, any
portion of the Award that does not vest in accordance with Section 3(c) shall be
forfeited in the event the Grantee’s Service is terminated due to a Qualifying
Termination.


c. In the event of any unplanned events that may impact the business results
positively or negatively, the Committee, in its sole discretion, may adjust the
actual Net Income for the Performance Period for purposes of determining the
payout multiple. The adjustments may include:


i. the impact from the operations of any business divestiture, such as a major
product or geography;
ii. the impact of any acquisitions, significant collaborations, restructuring or
external litigation;
iii. foreign currency fluctuation impact greater than a 2% change to applicable
plan rates;
iv. the impact of any non-GAAP adjustment provided each adjustment is approved
by the Committee; and/or
v. any unforeseen adjustment provided such adjustment is approved by the
Committee.
Section 3.  Adjustments for Certain Employment Status Changes
Unless the Committee determines, in its sole discretion, that such adjustments
are not advisable after consideration of employment laws in the country where
the Grantee resides, the number of Shares shall be adjusted for changes in
employment status during the Performance Period as follows:


a. Leaves of Absence. The number of Shares eligible to vest shall be reduced
proportionally for any portion of the total days in the Performance
Page 4

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Period during which the Grantee is on an approved unpaid leave of absence longer
than ninety (90) days.
b. Demotions, Disciplinary Actions and Misconduct. The Committee may, in its
sole discretion, cancel this Performance-Based Award or reduce the number of
Shares eligible to vest, prorated according to time or other measure as
determined appropriate by the Committee, if during any portion of the
Performance Period the Grantee has been (i) subject to disciplinary action by
the Company or (ii) determined to have committed a material violation of law or
Company policy or to have failed to properly manage or monitor the conduct of an
employee who has committed a material violation of law or Company policy
whereby, in either case, such conduct causes significant harm to the Company, as
determined in the sole discretion of the Company.
c. Qualifying Termination. In the event the Grantee’s employment is subject to a
Qualifying Termination (as defined below), a pro-rata portion of the Award will
vest on the originally scheduled vesting date (unless the Committee specifies
another vesting date, in its sole discretion, under Section 3.3(j) of the Plan)
based on the ratio of (x) the number of full or partial months worked by the
Grantee from the Grant Date to the Qualifying Termination to (y) the total
number of months from the Grant Date to the scheduled vesting date.
For purposes of this Award Agreement, a “Qualifying Termination” means any one
of the following:


i.the date of the Grantee's Retirement;
ii.the date the Grantee’s Service is terminated due to the Grantee’s death;
iii.the date the Grantee’s Service is terminated by reason of Disability;
iv.the date the Grantee’s Service is terminated due to a closing of a plant site
or other corporate location;
v.the date the Grantee's Service is terminated due to the elimination of a work
group, functional or business unit or other broadly applicable reduction in job
positions; or
vi.the date the Grantee’s Service is terminated as a result of the Grantee’s
failure to locate a position within the Company or an Affiliate following the
placement of the Grantee on reallocation or medical reassignment in the United
States.


"Retirement" for purposes of this Award means either (A) age sixty (60) unless
otherwise prescribed under Applicable Laws or (B) thirty (30) years
Page 5

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


of Service with the Company or an Affiliate, including any years of Service with
Eli Lilly & Company ("Lilly") prior to the Company's spin-off from Lilly.


The Committee, in its sole discretion, shall determine whether and when a
Qualifying Termination has occurred and/or if a leave of absence or transfer of
employment between the Company and an Affiliate or between Affiliates
constitutes a termination of Service. Such determination shall be final and
binding on the Grantee.


Section 4. Change in Control
The provisions of Section 13.2 of the Plan apply to this Award with the
following modifications:
a. The only Change in Control event that shall result in a benefit under this
Section 4 shall be the consummation of a merger, share exchange, or
consolidation of the Company, as defined in Section 2.6(c) of the Plan (a
“Transaction”).
b. In the event that the Award is not converted, assumed, substituted, continued
or replaced by a successor or surviving corporation, or a parent or subsidiary
thereof, in connection with a Transaction, then immediately prior to the
Transaction, the Award shall accelerate and vest, with the portion of the Award
subject to Company performance vesting determined based on the target level of
attainment.
c. In the event that the Award is converted, assumed, substituted, continued or
replaced by a successor or surviving corporation, or a parent or subsidiary
thereof, in connection with a Transaction and the Grantee is subject to a
Covered Termination (as defined below) prior to any applicable vesting date, the
Award shall accelerate and vest automatically in full with the portion of the
Award subject to Company performance vesting determined based on the target
level of attainment.
For purposes of this provision, “Covered Termination” shall mean a Qualifying
Termination, Grantee’s termination without Cause or the Grantee’s resignation
for Good Reason. “Cause” and “Good Reason” shall have the meanings ascribed to
them in the Elanco Animal Health, Inc. 2018 Change in Control Severance Pay Plan
for Employees or the Elanco Animal Health, Inc. 2018 Change in Control Severance
Pay Plan for Select Employees (both as amended from time to time) or any
successor plan or arrangement thereto, as applicable.
d. If the Grantee is entitled to receive stock of the acquiring entity or
successor to the Company as a result of the application of this Section 4, then
references to Shares in this Award Agreement shall be read to mean
Page 6

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


stock of the successor or surviving corporation, or a parent or subsidiary
thereof, as and when applicable.
Section 5.  Settlement


a.Except as provided below, the Award shall be paid to the Grantee as soon as
practicable, but in no event later than sixty days, following the last day of
the Performance Period.


b.If the Award vests pursuant to Section 4(b), the Award shall be paid to the
Grantee immediately prior to the Transaction, provided that if the Award is
considered an item of non-qualified deferred compensation subject to Section
409A of the Code (“NQ Deferred Compensation”) and the Transaction does not
constitute a “change in control event,” within the meaning of the U.S. Treasury
Regulations (a “409A CIC”), then the Award shall be paid in cash (calculated
based on the value of the Shares established for the consideration to be paid to
holders of Shares in the Transaction) on the earliest of the date that the
Grantee experiences a “separation from service” within the meaning of Section
409A of the Code (a “Section 409A Separation”) (subject to any delay applicable
to “specified employees” described in Section 5(c) below), the date of the
Grantee’s death and the date set forth in Section 2(a) above.


c.If the Award vests pursuant to Section 4(c) and the Award is NQ Deferred
Compensation, (i) the Award shall be paid within sixty days following the date
the Grantee experiences a Section 409A Separation and (ii) if the Grantee is a
“specified employee” within the meaning of Section 409A of the Code as of the
date of the Grantee’s Section 409A Separation, the Award shall instead be paid
on the earliest of (1) the first day following the six (6) month anniversary of
the Grantee’s Section 409A Separation, (2) the date set forth in Section 2(a)
above, and (3) the date of the Grantee’s death.


d.At the time of settlement provided in this Section 5, the Company shall issue
or transfer Shares or the cash equivalent, as contemplated under Section 5(e)
below, to the Grantee. In the event the Grantee is entitled to a fractional
Share, the fraction may be paid in cash or rounded, in the Committee’s
discretion.


e.At any time prior to the end of the Performance Period or until the Award is
paid in accordance with this Section 5, the Committee may, if it so elects,
determine to pay part or all of the Award in cash in lieu of issuing or
transferring Shares. The amount of cash shall be calculated based on the Fair
Market Value of the Shares on the last day of the Performance Period
Page 7

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


in the case of payment pursuant to Section 5(a) and on the date of payment in
the case of a payment pursuant to Section 5(c).


f.In the event of the death of the Grantee, the payments described above shall
be made to the successor of the Grantee.
Section 6.  Rights of the Grantee


a. No Trust; Grantee’s Rights Unsecured. Neither this Performance-Based Award
nor any action pursuant to or in accordance with this Performance-Based Award
shall be construed to create a trust of any kind. The right of Grantee to
receive payments of cash or Shares under this Performance-Based Award shall be
an unsecured claim against the general assets of the Company
b. No Shareholder Rights. The Performance-Based Award does not entitle the
Grantee to any rights of a shareholder of the Company until such time as the
Performance-Based Award is settled and Shares are issued or transferred to the
Grantee.
Section 7.  Prohibition Against Transfer


The right of a Grantee to receive payments of Shares and/or cash under this
Award may not be transferred except to a duly appointed guardian of the estate
of the Grantee or to a successor of the Grantee by will or the applicable laws
of descent and distribution and then only subject to the provisions of this
Award Agreement. A Grantee may not assign, sell, pledge, or otherwise transfer
Shares or cash to which he or she may be entitled hereunder prior to transfer or
payment thereof to the Grantee, and any such attempted assignment, sale, pledge
or transfer shall be void.
Section 8.  Responsibility for Taxes


Regardless of any action the Company and/or the Grantee’s employer (the
“Employer”) takes with respect to any or all income tax (including federal,
state, local and non-U.S. tax), social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Grantee’s
participation in the Plan and legally applicable to the Grantee (“Tax-Related
Items”), the Grantee acknowledges that the ultimate liability for all
Tax-Related Items is and remains the Grantee’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. The Grantee further
acknowledges that the Company and the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including the grant of the Performance-Based Award, the
expiration of the Performance Period, the issuance of Shares, the transfer and
issuance of Shares, the receipt of any cash pursuant to the Award, the receipt
of any dividends and the sale of any Shares acquired pursuant to this Award; and
(ii) do not commit to
Page 8

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


and are under no obligation to structure the terms of the grant or any aspect of
the Award to reduce or eliminate the Grantee’s liability for Tax-Related Items
or achieve any particular tax result. Furthermore, if the Grantee becomes
subject to Tax-Related Items in more than one jurisdiction, the Grantee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to the applicable taxable or tax withholding event, as applicable, the
Grantee shall pay, or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.


a. In the case of any cash payment made to the Grantee pursuant to this Award,
the Grantee authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any obligation for Tax-Related Items by
withholding from the cash amount paid to the Grantee or from the Grantee’s wages
or other cash compensation paid to the Grantee by the Company and/or the
Employer.
b. If the Performance-Based Award is paid in Shares and the Grantee is not
subject to the short-swing profit rules of Section 16(b) of the Exchange Act,
the Grantee authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to (i) withhold from the Grantee’s wages or other
cash compensation paid to the Grantee by the Company and/or the Employer, (ii)
arrange for the sale of Shares to be issued pursuant to the Award (on the
Grantee’s behalf and at the Grantee’s direction pursuant to this authorization
or such other authorization as the Grantee may be required to provide to the
Company or its designated broker in order for such sale to be effectuated) and
withhold from the proceeds of such sale, and/or (iii) withhold in Shares
otherwise issuable to the Grantee pursuant to this Award.
c. If the Performance-Based Award is paid in Shares and the Grantee is subject
to the short-swing profit rules of Section 16(b) of the Exchange Act, the
Company will withhold in Shares otherwise issuable to the Grantee pursuant to
this Award, unless the use of such withholding method is prevented by applicable
law or has materially adverse accounting or tax consequences, in which case the
withholding obligation for Tax-Related Items may be satisfied by one or a
combination of the methods set forth in Section 8(b)(i) and (ii) above.
Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case the Grantee will receive a refund of any
over-withheld amount in cash as soon as practicable and without interest and
will not be entitled to the
Page 9

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


equivalent amount in Shares. If the obligation for Tax-Related Items is
satisfied by withholding Shares, for tax purposes, the Grantee will be deemed to
have been issued the full number of Shares to which he or she is entitled
pursuant to the Performance-Based Award, notwithstanding that a number of Shares
are withheld to satisfy the obligation for Tax-Related Items.


The Company may require Grantee to pay the Company and/or the Employer any
amount of Tax-Related Items that the Company and/or the Employer may be required
to withhold or account for as a result of any aspect of this Award that cannot
be satisfied by the means previously described. The Company may refuse to
deliver Shares or any cash payment to the Grantee if the Grantee fails to comply
with the Grantee’s obligation in connection with the Tax-Related Items as
described in this Section 8.
Section 9. Section 409A Compliance
To the extent applicable, it is intended that this Performance-Based Award
comply with the requirements of Section 409A of the U.S. Internal Revenue Code
of 1985, as amended and the Treasury Regulations and other guidance issued
thereunder (“Section 409A”) and this Award shall be interpreted and applied by
the Committee in a manner consistent with this intent in order to avoid the
imposition of any additional tax under Section 409A.
Section 10. Nature of Grant
In accepting this Performance-Based Award, the Grantee acknowledges, understands
and agrees that:


a. the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;
b. the Performance-Based Award is voluntary and occasional and does not create
any contractual or other right to receive future Awards, or benefits in lieu
thereof, even if Awards have been granted in the past;
c. all decisions with respect to future grants of Awards or other grants, if
any, will be at the sole discretion of the Company;
d. the Grantee’s participation in the Plan is voluntary;
e. the Performance-Based Award and any Shares subject to the Award are not
intended to replace any pension rights or compensation;
f. the Award and any Shares subject to the Award, and the income from and value
of same, are not part of normal or expected compensation for any purpose,
including but not limited to, calculating any severance,
Page 10

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, holiday pay, leave pay, pension or welfare or retirement
benefits or similar mandatory payments;
g. the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
h. no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the Grantee ceasing to provide employment
or other services to the Company or the Employer (for any reason whatsoever and
whether or not later found to be invalid or in breach of local labor laws in the
jurisdiction where the Grantee is employed or the terms of the Grantee's
employment agreement, if any);
i. for purposes of the Award, the Grantee’s employment will be considered
terminated as of the date he or she is no longer actively providing services to
the Company, an Employer or an Affiliate and the Grantee’s right, if any, to
earn and be paid any portion of the Award, after such termination of employment
or services (regardless of the reason for such termination and whether or not
such termination is later found to be invalid or in breach of employment laws in
the jurisdiction where the Grantee is employed or the terms of the Grantee's
employment agreement, if any) will be measured by the date the Grantee ceases to
actively provide services and will not be extended by any notice period (e.g.,
active service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where the Grantee is employed or the terms of the Grantee's
employment agreement, if any); the Committee shall have the exclusive discretion
to determine when the Grantee is no longer actively providing services for
purposes of the Award (including whether the Grantee may still be considered to
be actively providing services while on a leave of absence);
j. unless otherwise provided in the Plan or by the Committee in its discretion,
the Award and the benefits evidenced by this Award Agreement do not create any
entitlement to have the Award or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
k. none of the Company, the Employer or any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Grantee’s local currency and the
United States Dollar that may affect the value of the Award or any amounts due
to the Grantee pursuant to the settlement of the Award or the subsequent sale of
any Shares acquired upon settlement.
Page 11

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Section 11. Data Privacy


a. Data Collection and Usage. The Company and the Employer may collect, process
and use certain personal information about the Grantee, and persons closely
associated with the Grantee, including, but not limited to, the Grantee’s name,
home address and telephone number, email address, date of birth, social
insurance number, passport or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor (“Data”), for the purposes of implementing,
administering and managing the Plan. The legal basis, where required, for the
processing of Data is the Grantee’s consent. Where required under Applicable
Laws, Data may also be disclosed to certain securities or other regulatory
authorities where the Company’s securities are listed or traded or regulatory
filings are made and the legal basis, where required, for such disclosure is the
Applicable Laws.
b. Stock Plan Administration Service Providers. The Company transfers Data to
UBS Financial Services Inc. and/or its affiliated companies (“UBS”), an
independent service provider, which is assisting the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different service provider and share Data with such other
provider serving in a similar manner. The Grantee may be asked to agree on
separate terms and data processing practices with the service provider, with
such agreement being a condition to the ability to participate in the Plan.
c. International Data Transfers. The Company and its service providers are based
in the United States. The Grantee’s country or jurisdiction may have different
data privacy laws and protections than the United States. For example, the
European Commission has issued a limited adequacy finding with respect to the
United States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program, which is open to companies subject to Federal Trade
Commission jurisdiction and in which the Company participates with respect to
employee data. The Company’s legal basis, where required, for the transfer of
Data is the Grantee’s consent.
d. Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax and security laws.
Page 12

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


e. Data Subject Rights. The Grantee understands that data subject rights
regarding the processing of Data vary depending on Applicable Law and that,
depending on where the Grantee is based and subject to the conditions set out in
such Applicable Law, the Grantee may have, without limitation, the right to (i)
inquire whether and what kind of Data the Company holds about the Grantee and
how it is processed, and to access or request copies of such Data, (ii) request
the correction or supplementation of Data about the Grantee that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing,
(iii) obtain the erasure of Data no longer necessary for the purposes underlying
the processing, (iv) request the Company to restrict the processing of the
Grantee’s Data in certain situations where the Grantee feels its processing is
inappropriate, (v) object, in certain circumstances, to the processing of Data
for legitimate interests, and (vi) request portability of the Grantee’s Data
that the Grantee has actively or passively provided to the Company or the
Employer (which does not include data derived or inferred from the collected
data), where the processing of such Data is based on consent or the Grantee’s
employment and is carried out by automated means. In case of concerns, the
Grantee understands that he or she may also have the right to lodge a complaint
with the competent local data protection authority. Further, to receive
clarification of, or to exercise any of, the Grantee’s rights, the Grantee
understands that he or she should contact his or her local human resources
representative.
f. Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Grantee is providing the consents herein on a
purely voluntary basis. If the Grantee does not consent, or if the Grantee later
seeks to revoke the Grantee’s consent, the Grantee’s salary from or employment
and career with the Employer will not be affected; the only consequence of
refusing or withdrawing the Grantee’s consent is that the Company would not be
able to grant this Award or other awards to the Grantee or administer or
maintain such awards.
g. Declaration of Consent. By accepting the Award and indicating consent via the
Company’s online acceptance procedure, the Grantee is declaring that he or she
agrees with the data processing practices described herein and consents to the
collection, processing and use of Data by the Company and the transfer of Data
to the recipients mentioned above, including recipients located in countries
which do not adduce an adequate level of protection from a European (or other
non-U.S.) data protection law perspective, for the purposes described above.
Page 13

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Section 12. Additional Terms and Conditions


a.Country-Specific Conditions. The Award shall be subject to any special terms
and conditions set forth in any Appendix to this Award Agreement for the
Grantee’s country. Moreover, if the Grantee relocates to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to the Grantee, to the extent the Company determines that the application
of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Award Agreement.
b.Insider Trading / Market Abuse Laws. The Grantee may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including but not limited to the United States and the Grantee’s country of
residence, which may affect the Grantee’s ability to directly or indirectly, for
the Grantee or for a third party, acquire or sell, or attempt to sell, or
otherwise dispose of Shares or rights to acquire Shares (e.g., the
Performance-Based Award) under the Plan during such times as the Grantee is
considered to have “inside information” regarding the Company (as determined
under the laws or regulations in the applicable jurisdictions). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. The Grantee acknowledges that it is his or her responsibility to comply
with any applicable restrictions, and the Grantee should consult with his or her
personal legal advisor on this matter.
c.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Award and any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Grantee to execute any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Without limitation to the foregoing, the Grantee agrees that the Award and any
benefits or proceeds the Grantee may receive hereunder shall be subject to
forfeiture and/or repayment to the Company to the extent required to comply with
any requirements imposed under Applicable Laws or any compensation recovery
policy of the Company that reflects the provisions of Applicable Laws.
Section 13. Miscellaneous Provisions


a.Notices and Electronic Delivery and Participation. Any notice to be given by
the Grantee or successor Grantee shall be in writing, and any notice or payment
shall be deemed to have been given or made only upon receipt thereof by the
Corporate Secretary of the Company at the Elanco Animal
Page 14

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Health Global Headquarters, Greenfield, Indiana 46140, U.S.A. Any notice or
communication by the Company in writing shall be deemed to have been given in
the case of the Grantee if mailed or delivered to the Grantee at any address
specified in writing to the Company by the Grantee and, in the case of any
successor Grantee, at the address specified in writing to the Company by the
successor Grantee. In addition, the Company may, in its sole discretion, decide
to deliver any documents related to the Award and participation in the Plan by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means. By accepting this Award, the Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


b.Language. Grantee acknowledges that he or she is proficient in the English
language, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow the Grantee to understand the terms and conditions of
this Award Agreement. If the Grantee has received this Award Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different from the English
version, the English version will control.


c.Waiver. The waiver by the Company of any provision of this instrument at any
time or for any purpose shall not operate as or be construed to be a waiver of
that provision or any other provision of this instrument at any subsequent time
or for any other purpose.


d.Severability and Section Headings. If one or more of the provisions of this
instrument shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this
instrument to be construed so as to foster the intent of this Award and the
Plan. The section headings in this instrument are for convenience of reference
only and shall not be deemed a part of, or germane to, the interpretation or
construction of this instrument.


e.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan or the Grantee’s acquisition or sale of the
underlying Shares. The Grantee should consult with his or her own personal tax,
legal and financial advisors regarding the
Page 15

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Grantee’s participation in the Plan before taking any action related to the
Plan.
Section 14. Governing Law and Choice of Venue
The validity and construction of this Performance-Based Award shall be governed
by the laws of the State of Indiana, U.S.A. without regard to laws that might
cause other law to govern under applicable principles of conflict of laws. For
purposes of litigating any dispute that arises under this Performance-Based
Award, the parties hereby submit to and consent to the jurisdiction of the State
of Indiana, and agree that such litigation shall be conducted in the courts of
Marion County, Indiana, or the federal courts for the United States for the
Southern District of Indiana, and no other courts, where this e Award is granted
and/or to be performed.
Section 15. Award Subject to Acknowledgement of Acceptance


Notwithstanding any provisions of this Award Agreement, the Award is subject to
acknowledgement of acceptance by the Grantee on or prior to 4:00 PM (EDT) on the
60th day after the Grant Date, through the website of UBS, the Company’s stock
plan administrator. If the Grantee does not acknowledge acceptance of the Award
by 4:00 PM (EDT) on or prior to the 60th day after the Grant Date, the Award
will be cancelled, subject to the Committee’s discretion for unforeseen
circumstances, provided, however, if the Grantee's Service is terminated due a
Qualifying Termination prior to the 60th day after the Grant Date, the Award
will not be cancelled and will be deemed accepted on behalf of the Grantee or
the Grantee's legal successor.


IN WITNESS WHEREOF, the Company has caused this Award to be executed and granted
in Greenfield, Indiana, by its proper officer.


ELANCO ANIMAL HEALTH INCORPORATED


image21.jpg [image21.jpg]


Jeffrey N. Simmons
President, Chief Executive Officer and Director








Page 16

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  




Appendix to
Elanco Animal Health Incorporated
Performance-Based Award Agreement


This Appendix includes special terms and conditions applicable to the Grantee’s
country. These terms and conditions supplement or replace (as indicated) the
terms and conditions set forth in the Award Agreement to which it is attached.
If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently working and/or residing (or is considered as such for
local law purposes), or if the Grantee transfers employment or residency to a
different country after the Award is granted, Elanco will, in its discretion,
determine the extent to which the terms and conditions herein will apply. This
Appendix also includes other information relevant to the Award.
Unless otherwise defined herein, the terms defined in the Plan or the Award
Agreement, as applicable, shall have the same meanings in this Appendix.
There are no special terms and conditions or information for the following
countries:

AustriaGermanyKoreaSloveniaBelgiumIndonesiaNetherlandsSwedenCzech
RepublicIrelandNorwayThailandEgyptJapanPoland

However, the Grantee should be aware that he or she may be required to take
certain steps to comply with Applicable Laws in the Grantee’s country in
connection with the Award. For example, exchange control, foreign asset and/or
account and/or other tax reporting obligations may apply to the Grantee upon
receipt of the Award or the Shares subject to the Award or upon the sale of
Shares. For more information regarding such obligations, the Grantee should
refer to the Employee Information Supplement for the Grantee’s country, if any.
The Grantee should also consult with his or her own personal tax and legal
advisors to determine what, if any, obligations exist with respect to the Award
and/or the acquisition or sale of Shares. Neither the Company nor the Employer
is responsible for any failure on the part of the Grantee to be aware of or
comply with Applicable Laws.
*****
ARGENTINA
Notifications


Page 17

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Securities Law Information. The Award and the Shares to be issued pursuant to
the Award are offered as a private transaction and are not listed on any stock
exchange in Argentina. This offering is not subject to supervision by any
Argentine governmental authority.


AUSTRALIA
Terms and Conditions
Securities Law Information. Additional details regarding the offer of the Award
are set out in the Australian Offer Document, a copy of which is attached to
this Appendix for Australia as Annex 1.
Breach of Law. Notwithstanding anything to the contrary in the Award Agreement
or the Plan, the Grantee will not be entitled to, and shall not claim, any
benefit (including without limitation a legal right) under the Plan if the
provision of such benefit would give rise to a breach of Part 2D.2 of the
Corporations Act 2001, any other provision of that act, or any other applicable
statute, rule or regulation that limits or restricts the provision of such
benefit.
Notifications
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Ctch) applies (subject to the conditions in that act).


Page 18

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Annex 1 to Appendix for Australia
AUSTRALIA - OFFER DOCUMENT
ELANCO ANIMAL HEALTH INCORPORATED
2018 ELANCO STOCK PLAN
PERFORMANCE-BASED AWARD AGREEMENT
The Company is pleased to provide the Grantee with this offer to participate in
the Plan. This offer sets out information regarding the grant of
Performance-Based Awards to Australian resident employees of the Company and its
Affiliates. This offer is provided by the Company to ensure compliance of the
Plan with Australian Securities and Investments Commission (“ASIC”) Class Order
14/1000 and relevant provisions of the Corporations Act 2001.


In addition to the information set out in the Award Agreement, the Grantee is
also being provided with copies of the following documents (collectively, the
“Additional Documents”):
1.Notification regarding Award;
2.Plan;
3.Information Summary/Prospectus; and
4.Employee Information Supplement for Australia
The Additional Documents provide further information to help the Grantee make an
informed investment decision about participating in the Plan. Neither the Plan
nor the Information Summary/Prospectus is a prospectus for purposes of the
Corporations Act 2001.


The Grantee should not rely upon any oral statements made in relation to this
offer. The Grantee should rely only upon the statements contained in the Award
Agreement and the Additional Documents when considering participation in the
Plan.


Securities Law Notification
Investment in shares involves a degree of risk. Grantees who elect to
participate in the Plan should monitor their participation and consider all risk
factors relevant to the acquisition of Shares under the Plan as set out in the
Award Agreement and the Additional Documents.


The information contained in this offer is general information only. It is not
advice or information that takes into account the Grantee’s objectives,
financial situation and needs.


The Grantee should consider obtaining his or her own financial product advice
from an independent person who is licensed by ASIC to give advice about
participation in the Plan.
Page 19

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Additional Risk Factors for Australian Residents


The Grantee should have regard to risk factors relevant to investment in
securities generally and, in particular, to the holding of Common Stock. For
example, the price at which the Common Stock is traded on the New York Stock
Exchange may increase or decrease due to a number of factors. There is no
guarantee that the price of the Common Stock will increase. Factors which may
affect the price of Common Stock include fluctuations in the domestic and
international market for listed stocks, general economic conditions, including
interest rates, inflation rates, commodity and oil prices, changes to government
fiscal, monetary or regulatory policies, legislation or regulation, the nature
of the markets in which the Company operates and general operational and
business risks.


In addition, the Grantee should be aware that the Australian dollar value of any
Shares acquired pursuant to the Award will be affected by the U.S.
dollar/Australian dollar exchange rate. Participation in the Plan involves
certain risks related to fluctuations in this rate of exchange.


Common Stock


Common stock of a U.S. corporation is analogous to ordinary shares of an
Australian corporation. Each holder of the Common Stock is entitled to one vote
for each Share held.


Dividends may be paid on the Common Stock out of any funds of the Company
legally available for dividends at the discretion of the Board.


The Common Stock is traded on the New York Stock Exchange in the United States
of America under the symbol “ELAN.”


The Shares are not liable to any further calls for payment of capital or for
other assessment by the Company and have no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions.


Ascertaining the Market Price of Shares


The Grantee may ascertain the current market price of the Common Stock as traded
on the New York Stock Exchange at http://www.nyse.com under the symbol “ELAN.”
The Australian dollar equivalent of that price can be obtained at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.
This is not a prediction of what the market price of the Common Stock will be on
any applicable vesting date or when Shares are issued to the Grantee or at any
other time or of the applicable exchange rate at such time.




Page 20

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


BRAZIL
Terms and Conditions
Nature of Grant. This provision supplements Section 10 of the Award Agreement:
By accepting the Award, the Grantee agrees that (i) he or she is making an
investment decision, (ii) the Shares will be issued to the Grantee only if the
Performance Goals are met and any necessary Services are rendered between the
Grant Date and the end of the Performance Period, and (iii) the value of the
underlying Shares is not fixed and may increase or decrease in value over the
Performance Period without compensation to the Grantee.
Labor Law Acknowledgment. The Grantee agrees, for all legal purposes, (i) the
benefits provided under the Award Agreement and the Plan are the result of
commercial transactions unrelated to the Grantee’s employment; (ii) the Award
Agreement and the Plan are not a part of the terms and conditions of the
Grantee’s employment; and (iii) the income from the Award or Shares, if any, is
not part of the Grantee’s remuneration from employment.
Compliance with Law. By accepting the Award, the Grantee agrees to comply with
all applicable Brazilian laws and agrees to report and pay any and all
applicable taxes associated with the Award and the sale of the Shares acquired
under the Plan.
CANADA


Terms and Conditions


Award Payable Only in Shares. The Award shall be paid in Shares only and does
not provide the Grantee with any right to receive a cash payment.


Termination of Service. The following provision replaces Section 10(i) of the
Award Agreement:


For purposes of the Award, the Grantee’s Service shall be considered terminated
as of the date that is the earliest of (i) the date on which the Grantee’s
Service is terminated, (ii) the date that the Grantee receives notice of
termination of the Grantee’s Service, or (iii) the date the Grantee is no longer
actively providing Service to the Company or any Affiliate, regardless of any
notice period or period of pay in lieu of such notice required under applicable
employment laws in the jurisdiction where the Grantee is employed or otherwise
providing Service (including, but not limited to statutory law, regulatory law
and/or common law) or the terms of the Grantee’s employment or other service
agreement, if any. The Committee shall have the exclusive discretion to
determine when the Grantee is no longer actively providing Service for purposes
of the Award (including whether the Grantee may still be considered to be
providing Service while on a leave of absence).
Page 21

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


The following terms and conditions apply to employees resident in Quebec:


Language. The parties acknowledge that it is their express wish that the Award
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Data Privacy. This provision supplements Section 11 of the Award Agreement:
The Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved in the administration and operation
of the Plan. The Grantee further authorizes the Company and any Affiliate and
the Committee to disclose and discuss the Plan with their advisors and to record
all relevant information and keep such information in the Grantee’s employee
file.


Notifications


Securities Law Information. The Grantee is permitted to sell Shares acquired
under the Plan through UBS or such other broker designated under the Plan,
provided the resale of such Shares takes place outside of Canada through the
facilities of a stock exchange on which the Company's Shares are listed. The
Company's Shares are currently traded on the New York Stock Exchange (“NYSE”)
which is located outside of Canada, under the ticker symbol "ELAN”, and Shares
acquired under the Plan may be sold through this exchange.


CHILE


Notifications


Securities Law Notice. The grant of the Award constitutes a private offering in
Chile effective as of the date of the Award Agreement. This offer of the Award
is made subject to General Ruling N° 336 of the Chilean Commission for the
Financial Market (“CMF”). This offer refers to securities not registered at the
Securities Registry or at the Foreign Securities Registry of the CMF, and,
therefore, such securities are not subject to oversight of the CMF. Given that
the Award is not registered in Chile, the Company is not required to provide
public information about the Award or Shares in Chile. Unless the Award and/or
the Shares are registered with the CMF, a public offering of such securities
cannot be made in Chile.


Page 22

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Esta oferta de los Derechos de Acciones Restringidas constituye una oferta
privada de valores en Chile se inicia en la fecha de este documento. Esta oferta
de los Derechos de Acciones Restringidas se acoge a las disposiciones de la
norma de Carácter General Nº 336 de la Comisión para el Mercado Financiero
(CMF”). Esta oferta versa sobre valores no inscritos en el Registro de Valores o
en el Registro de Valores Extranjeros que lleva la CMF, por lo que tales valores
no están sujetos a la fiscalización de ésta. Por tratarse de los Derechos de
Acciones Restringidas no inscritos en Chile no existe la obligación por parte
del emisor de entregar en Chile información pública respecto de los mismos.
Estos Derechos de Acciones Restringidas no podrán ser objeto de oferta pública
en Chile mientras no sean inscritos en el registro de valores correspondiente.


CHINA
Terms and Conditions
Vesting. This provision replaces Sections 2(b) and 3(c) of the Award Agreement:


In the event the Grantee’s Service is terminated due to Retirement, the Award
shall accelerate and vest pro-rata at Target at the close of business in
Greenfield, Indiana, U.S.A., on the date the Grantee’s Service is terminated due
to Retirement based on the ratio of (x) the number of full or partial months
worked by the Grantee from the Grant Date to Grantee's Retirement to (y) the
total number of months from the Grant Date to the next scheduled vesting date.
"Retirement" for purposes of this Award Agreement means either (A) age sixty
(60) unless otherwise prescribed under Applicable Laws or (B) thirty (30) years
of Service with the Company or an Affiliate, including any years of Service with
Lilly prior to the Company's spin-off from Lilly.


This provision supplements Section 2 and Section 3 of the Award Agreement:


To facilitate compliance with any Applicable Laws or regulations in China, the
Grantee agrees and acknowledges that the Company (or a brokerage firm instructed
by the Company) is entitled to sell any or all Shares issued to the Grantee on
or as soon as practicable after the applicable Vesting Date or other vesting
event (on behalf of the Grantee and at the Grantee’s direction pursuant to this
authorization), either immediately after such Shares are issued to the Grantee
or when the Grantee ceases Service or at such other time as the Company may
determine is necessary or advisable to facilitate compliance with Applicable
Laws or the administration of the Plan. The Grantee also agrees to sign any
forms and/or consents that may be required by the Company and acknowledges that
neither the Company nor the brokerage firm is under any obligation to arrange
for such sale of the Shares at any particular price. In any event, when the
Shares acquired under the Plan are sold, the proceeds of the sale of the Shares,
less any Tax-Related Items and broker’s fees or commissions, will be remitted to
the Grantee in accordance with applicable exchange control laws and regulations.
Page 23

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Exchange Control Restrictions. The Grantee understands and agrees that, due to
exchange control laws in China, the Grantee will be required to immediately
repatriate to China any funds (e.g., proceeds from the sale of Shares) received
pursuant to this Award. The Grantee further understands that such repatriation
of the funds may need to be effected through a special exchange control account
established by the Company or any Affiliate. The Grantee hereby consents and
agrees that any funds received pursuant to this Award may be transferred to such
special account prior to being delivered to the Grantee’s personal account. The
Grantee also understands that the Company will deliver the funds to the Grantee
as soon as possible, but there may be delays in distributing the funds to the
Grantee due to exchange control requirements in China. Funds may be paid to the
Grantee in U.S. dollars or local currency at the Company’s discretion. If the
funds are paid to the Grantee in U.S. dollars, the Grantee will be required to
set up a U.S. dollar bank account in China so that the funds may be deposited
into this account. If the funds are paid to the Grantee in local currency, the
Company is under no obligation to secure any particular exchange conversion rate
and the Company may face delays in converting the funds to local currency due to
exchange control restrictions. The Grantee further agrees to comply with any
other requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in China.


Neither the Company nor any Affiliate shall be liable for any costs, fees, lost
interest or dividends or other losses the Grantee may incur or suffer resulting
from the enforcement of the terms of this Addendum or otherwise from the
Company’s operation and enforcement of the Plan, the Award Agreement and the
Shares in accordance with Chinese law, including, without limitation, any
applicable State Administration of Foreign Exchange rules, regulations and
requirements.


COLOMBIA


Terms and Conditions


Nature of Grant. This provision supplements Section 10 of the Award Agreement:


In accepting the Award, the Grantee acknowledges, understands and agrees that,
pursuant to Article 128 of the Colombian Labor Code, the Award and any payment
the Grantee receives pursuant to the Award do not constitute a component of
“salary” and will not be considered as a salary nature payment for any legal
purpose.  Therefore, the Award and any related benefit will not be included
and/or considered for purposes of calculating any labor benefits, such as
legal/fringe benefits, vacations, indemnities, payroll taxes, social insurance
contributions and/or any other labor-related amount which may be payable.


Page 24

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Notifications


Securities Law Information. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in the Award Agreement should be construed as making a public
offer of securities in Colombia.


DENMARK


Terms and Conditions


Employer Statement. The Grantee acknowledges that he or she has received an
Employer Statement, translated into Danish, which includes a description of the
terms of the Award as required by the Danish Stock Option Act.


FRANCE


Terms and Conditions


Award Not French-Qualified. The Award is not intended to be “French-qualified,”
i.e., it is not intended to qualify for specific tax and/or social security
treatment in France.


Language Consent. In accepting the Award, the Grantee confirms having read and
understood the documents relating to the Award (the Plan and the Award
Agreement, including this Appendix), which were provided in English. The Grantee
accepts the terms of those documents accordingly.


Consentement Relatif à la Langue Utilisée. En acceptant cette Attribution, le
Bénéficiaire confirme avoir lu et compris les documents relatifs à cette
Attribution (le Plan le Contrat d’Attribution incluant cette Annexe), qui ont
été remis en langue anglaise. Le Bénéficiaire accepte les termes de ces
documents en conséquence.


INDIA


Notifications


Exchange Control Information. The Grantee is required to repatriate the proceeds
from the sale of Shares and any dividends received in relation to the Shares to
India within any time frame prescribed under applicable Indian exchange control
laws, as may be amended from time to time. The Grantee must maintain the foreign
inward remittance certificate received from the bank where the foreign currency
is deposited in the event that the Reserve Bank of India or the Grantee's
employer requests proof of repatriation. It is the Grantee's responsibility to
comply with applicable exchange control laws in India.
Page 25

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  




ITALY


Terms and Conditions


Plan Document Acknowledgment. In accepting the Award, the Grantee acknowledges
that he or she has received a copy of the Plan, has reviewed the Plan and the
Award Agreement (including this Appendix) in their entirety and fully
understands and accepts all provisions of the Plan and the Award Agreement
(including this Appendix) and, in particular, Section 2 (Vesting).


LEBANON


Terms and Conditions


Securities Law Information. The Plan does not constitute the marketing or
offering of securities In Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law. Offers under the Plan are being made only to Eligible Individuals.


MALAYSIA


Notifications


Director Notification Information. If the Grantee is a director of a Malaysian
Affiliate, he or she is subject to certain notification requirements under the
Malaysian Companies Act, 2016. Among these requirements is an obligation to
notify the Malaysian Affiliate in writing when the Grantee receives or disposes
of an interest (e.g., the Award, Shares) in the Company or a related company.
This notification must be made within fourteen (14) days after acquiring or
disposing of any interest in the Company or a related company.


MEXICO


Terms and Conditions


Acknowledgement of the Award Agreement. By accepting the Performance-Based
Award, the Grantee acknowledges that he or she has received a copy of the Plan
and the Award Agreement, including this Appendix, which he or she has reviewed.
The Grantee further acknowledges that he or she accepts all the provisions of
the Plan and the Award Agreement, including this Appendix. The Grantee also
acknowledges that he or she has read and specifically and expressly approves the
terms and conditions set forth in the “Grantee’s Acknowledgement” section of the
Award Agreement, which clearly provide as follows:


(1) The Grantee’s participation in the Plan does not constitute an acquired
right;
Page 26

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


(2) The Plan and the Grantee’s participation in it are offered by the Company on
a wholly discretionary basis;
(3) The Grantee’s participation in the Plan is voluntary; and
(4) The Company and its Affiliates are not responsible for any decrease in the
value of any Shares acquired pursuant to the Performance-Based Awards.
Labor Law Acknowledgement and Policy Statement. By accepting the Award, the
Grantee acknowledges that the Company, with registered offices at the Elanco
Animal Health Inc. Global Headquarters, Greenfield, Indiana 46140, U.S.A., is
solely responsible for the administration of the Plan. The Grantee further
acknowledges that his or her participation in the Plan, the grant of
Performance-Based Awards and any acquisition of Shares under the Plan do not
constitute an employment relationship between the Grantee and the Company
because the Grantee is participating in the Plan on a wholly commercial basis
and his or her sole employer is Elanco Salud Animal SA de CV (“Elanco-Mexico”).
Based on the foregoing, the Grantee expressly acknowledges that the Plan and the
benefits that he or she may derive from participation in the Plan do not
establish any rights between the Grantee and his or her Employer, Elanco-Mexico,
and do not form part of the employment conditions and/or benefits provided by
Elanco-Mexico, and any modification of the Plan or its termination shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment.


The Grantee further understands that his or her participation in the Plan is the
result of a unilateral and discretionary decision of the Company and, therefore,
the Company reserves the absolute right to amend and/or discontinue the
Grantee’s participation in the Plan at any time, without any liability to the
Grantee.
Finally, the Grantee hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, its subsidiaries, affiliates, branches, representation
offices, shareholders, officers, agents or legal representatives, with respect
to any claim that may arise.
Spanish Translation


Reconocimiento del Convenio de Concesión. Al aceptar el Premio de Desempeño, el
Beneficiario reconoce que ha recibido y revisado una copia del Plan y del
Convenio de Concesión, incluyendo este Apéndice. El Beneficiario reconoce y
acepta todas las disposiciones del Plan y del Convenio de Concesión, incluyendo
este Apéndice. El Beneficiario también reconoce que ha leído y aprobado de forma
expresa los términos y condiciones establecidos en la sección: “Naturaleza de la
Concesión” del Convenio de Concesión, que claramente establece lo siguiente:


Page 27

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


(1) La participación del Beneficiario en el Plan no constituye un derecho
adquirido;
(2) El Plan y la participación del Beneficiario en el es ofrecido por la
Compañía de manera completamente discrecional;
(3) La participación del Beneficiario en el Plan es voluntaria; y
(4) La Compañía y sus Afiliadas no son responsables por ninguna disminución en
el valor de las Acciones adquiridas de conformidad con el Premio de Desempeño.
Reconocimiento de la legislación Laboral aplicable y Declaración de la Política.
Al aceptar el Premio, el Beneficiario reconoce que Company, con domicilio social
en the Elanco Animal Health Global Headquarters, Greenfield, Indiana 46140,
U.S.A., es la única responsable por la administración del Plan. Además, el
Beneficiario reconoce que su participación en el Plan, la concesión de Unidades
de Acciones Restringidas y cualquier adquisición de Acciones bajo el Plan no
constituyen una relación laboral entre el Beneficiario y Company, en virtud de
que el Beneficiario está participando en el Plan en su totalidad sobre una base
comercial y su único empleador es Elanco Salud Animal SA de CV
(“Elanco-Mexico”). Por lo anterior, el Beneficiario expresamente reconoce que el
Plan y los beneficios que puedan derivarse de su participación no establecen
ningún derecho entre el Beneficiario y su empleador, Elanco-México, y que no
forman parte de las condiciones de trabajo y/o beneficios otorgados por
Elanco-México, y cualquier modificación del Plan o la terminación del mismo no
constituirá un cambio o modificación de los términos y condiciones en el empleo
del Beneficiario.
Además, el Beneficiario comprende que su participación en el Plan es el
resultado de una decisión discrecional y unilateral de la Company, por lo que
Company se reserva el derecho absoluto de modificar y/o suspender la
participación del Beneficiario en el Plan en cualquier momento, sin
responsabilidad frente al Beneficiario.


Finalmente, el Beneficiario manifiesta que no se reserva acción o derecho alguno
que origine una demanda en contra de Company, por cualquier compensación o daño
relacionada con las disposiciones del Plan o de los beneficios otorgados en el
mismo, y en consecuencia el Beneficiario libera de la manera más amplia y total
de responsabilidad a E Company, sus subsidiarias, afiliadas, sucursales,
oficinas de representación, sus accionistas, directores, agentes y
representantes legales de cualquier demanda que pudiera surgir.


PHILIPPINES


Terms and Conditions


Compliance with Law. The following provision supplements Section 3.3(h) of the
Plan:


Page 28

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


The Grantee acknowledges that the Grantee's participation in the Plan is subject
to the Company obtaining an exemption from the registration requirements under
Section 10.2 of the Philippines Securities Regulation Code. Without limitation
to the foregoing, the Grantee understands and agrees that the issuance and
delivery of Shares pursuant to the Award will be delayed until the Company
obtains such exemption or the Committee has otherwise determined that the
issuance of the Shares can been made in compliance with applicable laws and that
the Company may settle the Award in cash, in its sole discretion if such
requirements have not been met.


Notifications


Securities Law Notice. The risks of participating in the Plan include (without
limitation) the risk of fluctuation in the price of the Shares on the New York
Stock Exchange and the risk of currency fluctuations between the U.S. Dollar and
your local currency. The value of any Shares the Grantee may acquire under the
Plan may decrease below the value of the Shares at vesting and fluctuations in
foreign exchange rates between the Grantee's local currency and the U.S. Dollar
may affect the value of any amounts due to you pursuant to the subsequent sale
of any Shares acquired upon vesting. The Company is not making any
representations, projections or assurances about the value of the Shares now or
in the future.


For further information on risk factors impacting the Company’s business that
may affect the value of the Shares, you may refer to the risk factors discussion
in the Company's Annual Report on Form 10-K and Quarterly Reports on Form 10-Q,
which are filed with the U.S. Securities and Exchange Commission and are
available online at www.sec.gov, as well as on the Company’s “Investor
Relations” website at
https://investor.elanco.com/investors/investor-resources/faqs/default.aspx.


The Grantee is permitted to sell Shares acquired under the Plan through the
designated Plan broker appointed by the Company (or such other broker to whom
the Grantee transfers Shares), provided that such sale takes place outside of
the Philippines through the facilities of the New York Stock Exchange on which
the Shares are listed.


PORTUGAL


Terms and Conditions


Language Acknowledgement. The Grantee hereby expressly declares that he or she
has full knowledge of the English language and has read, understood and freely
accepted and agreed with the terms and conditions established in the Plan and
the Award Agreement.


Conhecimento da Língua. O Contratado, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu
Page 29

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


e livremente aceitou e concordou com os termos e condições estabelecidas no
Plano e no Acordo de Atribuição (Award Agreement em inglês).


RUSSIA


Terms and Conditions


U.S. Transaction. The Grantee understands that accepting the Award and the terms
and conditions of the Award Agreement will result in a contract between the
Grantee and the Company completed in the United States and that the Award
Agreement is governed by U.S. law. The Grantee understands and acknowledges that
any Shares issued under the Plan shall be delivered to the Grantee through a
brokerage account maintained outside Russia. The Grantee understands that the
Grantee may hold Shares in a brokerage account outside Russia; however, in no
event will Shares issued to the Grantee and/or share certificates or other
instruments be delivered to the Grantee in Russia. The Grantee acknowledges and
agrees that the Grantee is not permitted to sell or otherwise transfer the
Shares directly to other Russian legal entities or individuals. Finally, the
Grantee acknowledges and agrees that the Grantee may sell or otherwise transfer
the Shares only outside Russia.

Notifications


Securities Law Information. This Appendix, the Award Agreement, the Plan and all
other materials that the Grantee may receive regarding the Plan, do not
constitute advertising or an offering of securities in Russia. The issuance of
securities pursuant to the Plan has not and will not be registered in Russia;
hence, the securities described in any Plan-related documents may not be used
for offering or public circulation in Russia.


Exchange Control Information. Under current exchange control regulations in
Russia, certain funds received outside of Russia must be repatriated to Russia
as soon as the Grantee intends to use those amounts for any purpose, including
reinvestment. Such funds must initially be credited to the Grantee through a
foreign currency account at an authorized bank in Russia.  After the funds are
initially received in Russia, they may be further remitted to foreign banks in
accordance with Russian exchange control laws.


As an exception to the above-mentioned repatriation rule, (i) cash proceeds from
the sale of shares listed on one of the foreign stock exchanges on the list
provided for by the Russian Federal law “On the Securities Market” (which
currently includes the New York Stock Exchange) can be paid directly to a
foreign bank or brokerage account opened with a bank located in an OECD
(Organization for Economic Co-operation and Development) or FATF (Financial
Action Task Force) country, and (ii) cash dividends paid on shares can be paid
directly to a foreign bank or brokerage account opened with a bank located in an
OECD or FATF country.  Other exceptions may apply. 


Page 30

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


SOUTH AFRICA


Terms and Conditions


Securities Law Information. In compliance with South African securities law, the
Grantee acknowledges that he or she has been notified that the following
documents listed below are available for the Grantee’s review at the applicable
website listed below:


(1)  The Company's most recent annual financial statement, available at:
https://investor.elanco.com/investors/financials-and-filings/sec-filings/default.aspx.
(2) The Company's most recent Information Summary/Prospectus, which is viewable
within the Recordkeeping Information Document Library on UBS Financial Services
Inc. at: http://equity.elancodirect.com.
The Grantee acknowledges that he or she may have a copy of the above documents
sent to him or her, without fee, on written request to the Secretary of the
Company at the Elanco Animal Health Global Headquarters, Greenfield, Indiana
46140, U.S.A.
Responsibility for Taxes. This provision supplements Section 8 of the Award
Agreement:
By accepting the Award, the Grantee agrees to notify the Employer of the amount
of any gain realized when the Award vests and Shares are issued (or the cash
equivalent is paid) to the Grantee. If the Grantee fails to advise the Employer
of the gain realized when the Award vests and Shares are issued, the Grantee may
be liable for a fine.


SPAIN


Terms and Conditions


Vesting. This provision supplements Section 2 of the Award Agreement:


As a condition of the grant of the Award, termination of the Grantee’s Service
for any reason (including for the reasons listed below but excluding for the
reasons specified in Section 3(c) of the Award Agreement) will automatically
result in the forfeiture and loss of the Award and the underlying Shares to the
extent that the Award has not yet vested as of the date of termination of the
Grantee’s Service. In particular, and without limitation to the provisions of
the Award Agreement and the Plan, the Grantee understands and agrees that the
Award will be cancelled without entitlement to the underlying Shares or to any
amount as indemnification if the Grantee terminates employment by reason of,
including, but not limited to: resignation, disciplinary dismissal adjudged to
be with cause, disciplinary dismissal adjudged or recognized to be without good
cause (i.e., subject to a “despido improcedente”), individual or collective
layoff on objective grounds, whether adjudged to be with cause or adjudged or
Page 31

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


recognized to be without cause (unless such layoff falls within the meaning of a
plant closing or reduction in workforce as described in Section 3(c)), material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, Article 50 of the
Workers’ Statute, unilateral withdrawal by the Employer, and under Article 10.3
of Royal Decree 1382/1985 (unless such layoff falls within the meaning of a
medical reassignment as described in Section 3(c)). The Grantee acknowledges
that he or she has read and specifically accepts the vesting conditions referred
to in Section 2 of the Award Agreement.


Grantee’s Acknowledgement. This provision supplements Section 10 of the Award
Agreement:


The Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Performance-Based Awards under the Plan to
individuals who may be Employees of the Company or its Affiliates throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any of its Affiliates on an ongoing basis except to the extent
otherwise provided in the Plan and this Award Agreement. Consequently, the
Grantee understands that the Performance-Based Awards are granted on the
assumption and condition that the Performance-Based Awards and any Shares
acquired pursuant to the Performance-Based Awards shall not become a part of any
employment contract (either with the Company or any of its Affiliates) and shall
not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, the Grantee
understands that this grant would not be made to the Grantee but for the
assumptions and conditions referred to above; thus, the Grantee acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of
Performance-Based Awards may be cancelled.


Notifications


Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the Award. The Award Agreement has not nor will it be
registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.


SWITZERLAND


Notifications


Securities Law Information. The grant of the Performance-Based Awards and the
issuance of Shares is not intended to be publicly offered in or from
Switzerland. Because this is a private offering in Switzerland, the
Performance-Based Awards are not
Page 32

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


subject to registration in Switzerland. Neither this Award Agreement nor any
other materials relating to the Performance-Based Awards (i) constitute a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, (ii) may be publicly distributed nor otherwise made publicly
available in Switzerland, or (iii) have been or will be filed with, approved or
supervised by any Swiss regulatory authority, including the Swiss Financial
Market Supervisory Authority (“FINMA”).


TAIWAN


Notifications


Securities Law Information. The offer of participation in the Plan is available
only for Employees of the Company and its Affiliates. The offer of participation
in the Plan is not a public offer of securities by a Taiwanese company.


TURKEY


Notifications


Securities Law Information. Under Turkish law, the Grantee is not permitted to
sell any Shares acquired under the Plan in Turkey. The Shares are currently
traded on the New York Stock Exchange in the United States of America, under the
ticker symbol of "ELAN" and Shares acquired under the Plan may be sold through
this exchange.


UNITED KINGDOM


Terms and Conditions


Settlement. Section 5(e) of the Award Agreement shall not apply to
Performance-Based Awards granted in the United Kingdom.


Responsibility for Taxes. This provision supplements Section 8 of the Award
Agreement:


Without limitation to Section 8 of the Award Agreement, the Grantee agrees that
he or she is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by the Company and/or the Employer
or by Her Majesty’s Revenue & Customs (“HMRC”) (or any other tax authority or
any other relevant authority).  The Grantee also agrees to indemnify and keep
indemnified the Company and/or the Employer against any Tax-Related Items that
they are required to pay or withhold or have paid or will pay to HMRC (or any
other tax authority or any other relevant authority) on the Grantee’s behalf.
Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), the
foregoing
Page 33

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


provision will not apply. In this case, the amount of any Tax-Related Items not
collected from or paid  by the Grantee may constitute a benefit to the Grantee
on which additional income tax and National Insurance contributions (“NICs”) may
be payable. The Grantee understands that he or she will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for paying to the Company and/or the
Employer (as appropriate) the amount of any employee NICs due on this additional
benefit. Grantee acknowledges that the Company and/or the Employer (as
appropriate) may recover such additional NICs at any time thereafter by any of
the means referred to in Section 8 of the Award Agreement.


Joint Election. As a condition of Grantee's participation in the Plan and
vesting of the Performance-Based Awards, the Grantee agrees to accept any
liability for secondary Class 1 national insurance contributions which may be
payable by the Company and/or the Employer in connection with the
Performance-Based Awards and any event giving rise to Tax-Related Items (the
“Employer NICs”). Without prejudice to the foregoing, by accepting this Award,
the Grantee is entering into a joint election with the Company or the Employer
if he or she has not already done so, the form of such joint election being
formally approved by HMRC (the “Joint Election”), a copy of which is attached to
this Appendix for the United Kingdom as Annex 1, and any other required consent
or election. The Grantee further agrees to execute such other joint elections as
may be required between him or her and any successor to the Company and/or the
Employer. The Grantee further agrees that the Company and/or the Employer may
collect the Employer NICs from him or her by any of the means set forth in
Section 8 of the Award Agreement.




Page 34

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Annex 1 to Appendix for United Kingdom
Important Note on the Joint Election for Transfer of Liability for Employer
National Insurance Contributions to the Grantee:


As a condition of the Grantee’s participation in the Elanco 2018 Stock Plan, as
amended from time to time (the “Plan”), the Grantee is required to enter into a
joint election to transfer to the Grantee any liability for employer National
Insurance contributions (the “Employer NICs”) that may arise in connection with
the Performance-Based Award (the “Award”) and in connection with future awards,
if any, that may be granted to the Grantee under the Plan (the “Joint
Election”).
By entering into the Joint Election:
•the Grantee agrees that any liability for Employer NICs that may arise in
connection with or pursuant to the vesting of the Award and the acquisition of
shares of common stock of Elanco Animal Health Inc. (the “Company”) or other
taxable events in connection with the Award will be transferred to the Grantee;
and
•the Grantee authorizes the Company and/or the Grantee’s employer to recover an
amount sufficient to cover this liability by any method set forth in the Award
Agreement and/or the Joint Election.
To enter into the Joint Election and to accept the Award, please select the
button next to “Accept” where indicated on the Pending Acceptance screen. Please
note that selecting the button next to “Accept” indicates the Grantee’s
agreement to be bound by all of the terms of the Joint Election.
Please note that even if the Grantee has indicated his or her acceptance of this
Joint Election electronically, the Grantee may still be required to sign a paper
copy of this Joint Election (or a substantially similar form) if the Company
determines such is necessary to give effect to the Joint Election.
Please read the terms of the Joint Election carefully before accepting the Award
Agreement and the Joint Election. The Grantee should print and keep a copy of
this Joint Election for his or her records.


Page 35

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


United Kingdom
Joint Election for Transfer of Liability for
Employer National Insurance Contributions to Employee
Election To Transfer the Employer’s National Insurance Liability to the Employee
This Election is between:


A.The individual who has obtained authorised access to this Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to receive performance
based awards (the “Performance-Based Award”) pursuant to the 2018 Elanco Stock
Plan (the “Plan”), and


B.Elanco Animal Health Inc., an Indiana corporation, with registered offices at
Greenfield, Indiana 46140, U.S.A. (the “Company”), which may grant
Performance-Based Awards under the Plan and is entering into this Election on
behalf of the Employer.


1.Introduction


1.1This Election relates to all Performance-Based Awards granted to the Employee
under the Plan on or after February 1, 2019 up to the termination date of the
Plan.


1.2In this Election the following words and phrases have the following meanings:


(a)“Chargeable Event” means any event giving rise to Relevant Employment Income.


(b)“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.


(c)“Relevant Employment Income” from Performance-Based Awards on which
Employer's National Insurance Contributions becomes due is defined as:


(i) an amount that counts as employment income of the earner under section 426
ITEPA (restricted securities: charge on certain post-acquisition events);
(ii)  an amount that counts as employment income of the earner under section 438
of ITEPA (convertible securities: charge on certain post-acquisition events); or
Page 36

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


(iii) any gain that is treated as remuneration derived from the earner's
employment by virtue of section 4(4)(a) SSCBA, including without limitation:
(A)the acquisition of securities pursuant to the Performance-Based Awards
(within the meaning of section 477(3)(a) of ITEPA);
(B)the assignment (if applicable) or release of the Performance-Based Awards in
return for consideration (within the meaning of section 477(3)(b) of ITEPA);
(C)the receipt of a benefit in connection with the Performance-Based Awards,
other than a benefit within (i) or (ii) above (within the meaning of section
477(3)(c) of ITEPA).
(d)“SSCBA” means the Social Security Contributions and Benefits Act 1992.
1.3This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise in respect of
Relevant Employment Income in respect of the Performance-Based Awards pursuant
to section 4(4)(a) and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.


1.4This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.


1.5This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).


2.The Election


The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability that arises on any Relevant Employment
Income is hereby transferred to the Employee. The Employee understands that, by
accepting the Performance-Based Award (whether in hard copy or electronically)
or by accepting this Election (whether in hard copy or electronically), he or
she will become personally liable for the Employer’s Liability covered by this
Election. This Election is made in accordance with paragraph 3B(1) of Schedule 1
of the SSCBA.


3.Payment of the Employer’s Liability


Page 37

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


3.1The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability in respect of any Relevant Employment Income from the
Employee at any time after the Chargeable Event:


(a)by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or


(b)directly from the Employee by payment in cash or cleared funds; and/or


(c)by arranging, on behalf of the Employee, for the sale of some of the
securities which the Employee is entitled to receive in respect of the
Performance-Based Awards, the proceeds from which must be delivered to the
Employer in sufficient time for payment to be made to Her Majesty’s Revenue &
Customs (“HMRC”) by the due date; and/or


(d)where the proceeds of the gain are to be paid through a third party, the
Employee will authorize that party to withhold an amount from the payment or to
sell some of the securities which the Employee is entitled to receive in respect
of the Performance-Based Awards, such amount to be paid in sufficient time to
enable the Company and/or the Employer to make payment to HMRC by the due date;
and/or


(e)by any other means specified in the applicable Performance-Based Award
agreement entered into between the Employee and the Company.


3.2The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the
Performance-Based Awards until full payment of the Employer’s Liability is
received.


3.3The Company agrees to procure the remittance by the Employer of the
Employer’s Liability to HMRC on behalf of the Employee within 14 days after the
end of the UK tax month during which the Chargeable Event occurs (or within 17
days after the end of the UK tax month during which the Chargeable Event occurs
if payments are made electronically).


4.Duration of Election


4.1 The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.


4.2  Any reference to the Company and/or the Employer shall include that
entity’s successors in title and assigns as permitted in accordance with the
terms of the Plan and relevant award agreement. This Election will continue in
effect in
Page 38

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


respect of any awards which replace the Performance-Based Awards in
circumstances where section 483 of ITEPA applies.


4.3  This Election will continue in effect until the earliest of the following:


(a)the date on which the Employee and the Company agree in writing that it
should cease to have effect;


(b)the date on which the Company serves written notice on the Employee
terminating its effect;


(c)the date on which HMRC withdraws approval of this Election; or


(d)the date on which, after due payment of the Employer’s Liability in respect
of the entirety of the Performance-Based Awards to which this Election relates
or could relate, the Election ceases to have effect in accordance with its own
terms.


4.4  This Election will continue in force regardless of whether the Employee
ceases to be an employee of the Employer.




Acceptance by the Employee


The Employee acknowledges that, by clicking on the button next to “Accept” to
accept the Performance-Based Awards Agreement and this Election (or by signing
the Performance-Based Awards Agreement or this Election whether in hard copy or
electronically), the Employee agrees to be bound by the terms of this Election.


Acceptance by the Company


The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorised representative to appear on this Election,
the Company agrees to be bound by the terms of this Election.






              
Signature for and on behalf of the Company


              
Position
Page 39

--------------------------------------------------------------------------------



Elanco and Company Performance-Based Award  


Schedule of Employer Companies
The employing companies to which this Election relates include:

Name:Elanco UK AH LimitedRegistered Office:
Lilly House, Priestley Road,
Basingstoke, Hants RG24 9NL
Company Registration Number:11378434Corporation Tax Reference:4312717782PAYE
Reference:475/FB88335





C\1468939.4
Page 40